Title: From Thomas Jefferson to the County Lieutenants of Chesterfield and Dinwiddie, 8 May 1781
From: Jefferson, Thomas
To: County Lieutenants



Sir
Richmond May 8th. 1781

There are a very considerable number (about 164) of your Militia who have been on Duty near two Months; Be pleased to fix on so many of the rest of your County whether now in the field or at Home, whose regular Tour it is, to go and relieve the 164 first mentioned. We shall call on other Counties immediately to relieve the whole of yours as soon as they can get in. I am &c.,

Thomas Jefferson

